Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 1 of 20



                    EXHIBIT 1




 Declaration of Joseph G.S. Greenlee




                    EXHIBIT 1
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 2 of 20




       THE O’MARA LAW FIRM, P.C.                    THE DIGUISEPPE LAW FIRM, P.C.
 1     DAVID C. OMARA                               RAYMOND M. DIGUISEPPE*
 2     (Nevada Bar No. 8599)                        4320 Southport-Supply Road
       311 East Liberty Street                      Suite 300
 3     Reno, NV 89501                               Southport, NC 28461
       P: (775) 323-1321                            P: 910-713-8804
 4     F: (775) 323-4082                            E: law.rmd@gmail.com
       E: david@omaralaw.net
 5

 6     FIREARMS POLICY COALITION
       ADAM KRAUT*
 7     WILLIAM SACK*
       1215 K Street, 17th Floor
 8     Sacramento, CA 95814
       P: (916) 596-3492
 9     E: akraut@fpclaw.org
10     E: wsack@fpclaw.org

11    Attorneys for Plaintiff

12                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
13
      ROGER PALMER, et al.,                            Case No.: 3:21-cv-00268
14
                                      Plaintiffs,      DECLARATION OF JOSEPH G.S.
15
             v.                                        GREENLEE IN SUPPORT OF
16                                                     PLAINTIFF’S MOTION FOR
      STEPHEN SISOLAK, in his official capacity as     PRELIMINARY INJUNCTION
17    Governor of Nevada, et al.,

18                                                 Judge: Hon. Miranda Du
                                Defendants.
                                                   Date: July 16, 2021
19                                                 Time: 1:30 p.m.
                                                   Courtroom: 5
20                               DECLARATION OF JOSEPH G.S. GREENLEE
21
      I, Joseph G.S. Greenlee, declare as follows:
22
             1.      I am not a party to the above-captioned action, I am over the age of 18,
23
      I have personal knowledge of the facts stated herein, and I am competent to testify as
24
      to the matters stated and the opinions rendered below.
25
             2.      I earned my Juris Doctor degree in 2014 from the University of Denver
26
      Sturm College of Law, after earning a Bachelor of Science Degree from Park
27
      University in 2011.
28
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 3 of 20




 1          3.     I have practiced law since 2014, and currently serve as the Director of
 2    Constitutional Studies at the Firearms Policy Coalition and as a Policy Advisor for
 3    Legal Affairs at the Heartland Institute.
 4          4.     I have published ten scholarly research articles in the field of Second
 5    Amendment law.
 6          5.     My work has been cited in the dissenting opinion in New York State Rifle
 7    & Pistol Ass’n, Inc. v. City of New York, New York, 140 S. Ct. 1525, 1541 (2020) (Alito,
 8    J., joined by Gorsuch and Thomas, JJ., dissenting), as well as by justices of the Ohio
 9    and Wisconsin Supreme Courts, judges of the Third and Ninth Circuit Courts of
10    Appeals, and the United States District Court for the Northern District of Florida.
11          6.     Attached hereto as Exhibit 1 is a true and correct copy of my Curriculum
12    Vitae. It describes my education, employment background, career experience, and
13    publications.
14          7.     My opinions expressed here are formed in light of my scholarship and
15    study of the current legal landscape of the Second Amendment.
16          8.     Based on my education, work experience, research, publications, and
17    review of the research of others, in my opinion, the right of law-abiding citizens to
18    build their own firearms for personal use is protected by the Second Amendment.
19    Americans have been building their own arms since the early colonial days, and the
20    practice has been largely unregulated throughout American history. What is more, the
21    ability to build arms was critical to American success during the Revolution and also
22    important for western expansion.
23          9.     The Supreme Court in District of Columbia v. Heller, 554 U.S. 570 (2008)
24    focused on the Second Amendment’s text, as informed by history and tradition.
25                                                Text
26          10.    The text of the Second Amendment provides: “A well regulated Militia,
27    being necessary to the security of a free State, the right of the people to keep and bear
28
                                                   1
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 4 of 20




 1    Arms, shall not be infringed.”1 The text does not make a distinction between the
 2    different methods of acquiring the firearms Americans have a right to keep and bear. It
 3    shows no preference for purchasing a firearm built by another individual over building
 4    one’s own firearm.
 5                                         History and Tradition
 6           11.       The colonists in the first permanent English settlements in America had
 7    the express right to import arms and the items necessary to make them. Binding his
 8    “Heirs and Successors,” King James I in 1606 granted the “Southern Colony”
 9    (Virginia) the right to import from Great Britain “the Goods, Chattels, Armour,
10    Munition, and Furniture, needful to be used by them, for their said Apparel, Food,
11    Defence or otherwise.”2 The 1620 Charter of New England granted colonists the right
12    “to take, load, carry, and transport in . . . Shipping, Armour, Weapons, Ordinances,
13    Munition, Powder, Shott, Victuals, and all Manner of Cloathing, Implements,
14    Furniture, Beasts, Cattle, Horses, Mares, and all other Things necessary for the said
15    Plantation, and for their Use and Defense, and for Trade with the People there.”3
16           12.       Because the colonists depended on firearms for food and survival, the
17    ability to build arms was a highly valued skill. Gunsmiths quickly appeared throughout
18    the colonies, and some people who specialized in other occupations learned to build
19    and repair arms as well. Blacksmiths, locksmiths, farmers, silversmiths, clock and
20    watchmakers, stonemasons, whitesmiths, tinsmiths, cabinet makers, lockmakers, and
21

22           1   U.S. CONST. amend. II.
23           27 FEDERAL AND STATE CONSTITUTIONS: COLONIAL CHARTERS AND OTHER ORGANIC LAWS
      OF THE STATES, TERRITORIES AND COLONIES NOW OR HERETOFORE FORMING THE UNITED STATES OF
24    AMERICA 3787–88 (Francis Thorpe ed., 1909).
25           The definition of “armour,” at the time, included all weapons as well defensive clothing. See
      1 Noah Webster, AN AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE (1828) (unpaginated) (“In
26    English statutes, armor is used for the whole apparatus of war; including offensive as well as
27    defensive arms.”).
             3   3 id. at 1834–35.
28
                                                       2
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 5 of 20




 1    at least one lawyer were among the early Americans who have been documented as
 2    also making firearms.4
 3          13.       Historian M.L. Brown explained that “[t]he influence of the gunsmith and
 4    the production of firearms on nearly every aspect of colonial endeavor in North
 5    America cannot be overstated, and that pervasive influence continuously escalated
 6    following the colonial era.”5 It has been reported that over 600 gunsmiths were
 7    operating in America between 1775 and 1783 alone.6
 8          14.       Both professional and amateur gunsmiths played an important role in the
 9    American Revolution. There was a shortage of firearms and gunpowder during the
10    Revolutionary War, due in large part to British efforts to restrict or prohibit arms
11    manufacture in the colonies leading up to and during the war. States depended on the
12    American people to help meet the demand. For example, on February 15, 1775,
13    Massachusetts’s Provincial Congress recommended that the towns and districts within
14    the colony “encourage such persons as are skilled in the manufacturing of firearms and
15    bayonets, diligently to apply themselves thereto, for supplying such of the inhabitants
16    as may still be deficient.”7 The Provincial Congress promised to purchase “so many
17    effective arms and bayonets as can be delivered in a reasonable time upon notice given
18    to this congress at its next session.”8
19          15.       On April 2, 1776, Pennsylvania’s Committee of Safety approved a
20    contract paying someone named Tomlinson fifty pounds “for making publick the art of
21    boring and grinding Gun-barrels, and instructing such persons as they shall require to
22

23          4   James Whisker, THE GUNSMITH’S TRADE 145–63 (1992).
            5
24              M.L. Brown, FIREARMS IN COLONIAL AMERICA 149 (1980).
            6
25           Clayton Cramer, LOCK, STOCK, AND BARREL: THE ORIGINS OF AMERICAN GUN CULTURE 54
      & Appendix A (2018).
26          7 THE JOURNALS OF EACH PROVINCIAL CONGRESS OF MASSACHUSETTS IN 1774 AND 1775, AND

      OF THE COMMITTEE OF SAFETY   103 (1838).
27
            8   Id.
28
                                                   3
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 6 of 20




 1    be taught that art.”9 That same day, the Pittsburgh Press announced in its paper that
 2    “The Pennsylvania Committee of Safety authorized three of its members ‘to contract
 3    for making public the art of boring and grinding gun-barrels.’”10 Thus, Pennsylvania
 4    did not only rely on those already familiar with building arms, it desired to spread that
 5    knowledge throughout the colony.
 6           16.        Similar efforts were made to increase domestic gunpowder production.
 7    For example, Paul Revere—who built firearms and gunpowder although he was a brass
 8    founder and silversmith by trade11—“engraved a plate diagramming how to refine
 9    saltpeter, an essential component in the making of gunpowder.”12 Revere’s instructions
10    were published in the Royal American Magazine in August 1774.13
11           17.        During this period in particular, many firearm makers intentionally
12    omitted any markings that would suggest who built the firearm, “for the gunsmiths of
13    that troubled time had no desire to invite British reprisals, as they would if it were
14    known that they were furnishing arms to the colonists.”14
15           18.        Many inventions came from the making of arms from people outside of
16    the gunsmithing profession. Joseph Belton informed the Continental Congress on April
17    11, 1777 that he had invented “a common small arm” that could “discharge sixteen, or
18    twenty [rounds], in sixteen, ten, or five seconds of time.”15 That summer, Belton
19    demonstrated his rifle before leading military officers—including General Horatio
20    Gates and Major General Benedict Arnold—and scientists—including David
21

22           9   5 AMERICAN ARCHIVES, FOURTH SERIES, 734 (Peter Force ed. 1844).
             10
23                THE PITTSBURGH PRESS, Apr. 2, 1776.
             11   Whisker, THE GUNSMITH’S TRADE, at 153.
24
             12   Stephen P. Halbrook, THE FOUNDERS’ SECOND AMENDMENT 33 (2008).
25           13   Id.
26           14   Charles Edward Chapel, GUNS OF THE OLD WEST 23 (1961).
27           15
              Letter from Joseph Belton to the Continental Congress, Apr. 11, 1777, in PAPERS OF THE
      CONTINENTAL CONGRESS, COMPILED 1774–1789, vol. 1 AB, at 123.
28
                                                        4
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 7 of 20




 1    Rittenhouse—who verified that “[h]e discharged Sixteen Balls loaded at one time.” 16
 2    The Congress ordered 100 of them,17 but ultimately the deal fell through when Belton
 3    demanded what the Congress deemed “an extraordinary allowance.”18
 4           19.       Charles Willson Peale, who had formerly worked in saddlery,
 5    clockmaking, and silversmithing before becoming a world-renown portraitist, “prized
 6    a firelock” throughout the Revolutionary War “with a telescopic sight that he had built
 7    with help from the astronomer David Rittenhouse.”19
 8           20.       After the war, the ability to manufacture and repair arms was important to
 9    western expansion. For example, Daniel Boone, whose father taught him to build
10    firearms, benefited from the skill in his explorations.20 Meriwether Lewis was also
11    experienced in amateur gunsmithing. Indeed, the Journals from the Lewis and Clark
12    Expedition include many entries about the men repairing their arms.21
13           21.       The Girandoni rifle Meriwether Lewis carried on the expedition and relied
14    on heavily was made by Isaiah Lukens, a Philadelphia clockmaker. The rifle, capable
15    of firing 22 consecutive rounds without reloading,22 was essential to the Expedition’s
16    success.23
17
             16
18                Id. at 139.
             17   7 JOURNALS OF THE CONTINENTAL CONGRESS 1774–1789, at 324 (1907).
19
             18   Id. at 361.
20           19   Rick Atkinson, THE BRITISH ARE COMING 493 (2019).
21           20  Robert Morgan, BOONE 14 (2007) (Squire Boone’s “skill at making and repairing guns was
      passed down to his fourth son,” Daniel, for whom “[i]t would be an essential, lifesaving skill in later
22    years, in the wilderness beyond the mountains.”).
23           21
              Meriwether Lewis and William Clark, THE JOURNALS OF THE LEWIS & CLARK EXPEDITION
      (Gary Moulton ed., 1983) (13 vols.).
24
             22   James B. Garry, WEAPONS OF THE LEWIS AND CLARK EXPEDITION 100–01 (2012).
25           23 Lewis mentioned the rifle at least 22 times in the journals, nearly always demonstrating it
26    to impress various Native American tribes encountered on the expedition. See e.g., 6 The Journals of
      the Lewis & Clark Expedition, at 233 (Jan. 24, 1806 entry) (“My Air-gun also astonishes them very
27    much, they cannot comprehend it’s [sic] shooting so often and without powder; and think that it is
      great medicine which comprehends every thing that is to them incomprehensible.”).
28
                                                        5
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 8 of 20




 1           22.       The ability to manufacture firearms, for personal use or otherwise, was
 2    critical in early American history. It was also an activity the ordinary American could
 3    legally partake in. As Thomas Jefferson wrote in 1793, “[o]ur citizens have always
 4    been free to make, vend, and export arms. It is the constant occupation and livelihood
 5    of some of them.”24
 6
                                             Supreme Court Precedent
 7
             23.       The Heller Court specifically addressed “what types of weapons” the
 8
      Second Amendment protects.25 The Court concluded that the right protects arms that
 9
      are “typically possessed by law-abiding citizens for lawful purposes.”26 In other
10
      words, as United States v. Miller, 307 U.S. 174 (1939) “said . . . the sorts of weapons
11
      protected were those ‘in common use at the time.’”27
12
             24.       Thus, according to the concurring opinion in Caetano v. Massachusetts,
13
      “the pertinent Second Amendment inquiry is whether [the arms] are commonly
14
      possessed by law-abiding citizens for lawful purposes today.”28
15
             25.       The Supreme Court has not expressly defined “common.” It had no need
16
      to in Heller or McDonald v. City of Chicago, 561 U.S. 742 (2010), because both cases
17
      dealt with handgun bans, and handguns are “the most popular weapon chosen by
18
      Americans for self-defense in the home,”29 so they were clearly common.
19
             26.       But Heller did establish what matters is whether the arm is among “the
20

21
             24 Letter from Secretary of State Thomas Jefferson to British Ambassador to the United States
22
      George Hammond, May 15, 1793, in 7 THE WRITINGS OF THOMAS JEFFERSON 325, 326 (Paul Ford
23    ed., 1904).
             25   554 U.S. at 624 (emphasis in original).
24
             26   Id. at 625.
25           27   Heller, 554 U.S. at 627 (quoting Miller, 307 U.S. at 179).
26           28   Caetano v. Massachusetts, 136 S. Ct. 1027, 1032 (2016) (Alito, J., concurring) (emphasis
27    omitted).
             29   Heller, 554 U.S. at 629.
28
                                                            6
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 9 of 20




 1    sorts of weapons” or “of the kind” that are in common use.30 In other words, the specific
 2    features, make, or model, of the arm in question need not be common. Nor does it
 3    matter whether the arm is purchased, bequeathed, or self-built.
 4           27.       Caetano summarily reversed and remanded an opinion of the
 5    Massachusetts Supreme Judicial Court upholding a stun gun prohibition. While the
 6    Court’s per curiam opinion focused on the lower court’s violations of the precedent set
 7    in Heller, Justices Alito and Thomas’s concurrence determined that stun guns are
 8    common—and thus protected—arms.
 9           28.       The concurrence clarified that in determining commonality for Second
10    Amendment protection, “[t]he more relevant statistic is that hundreds of thousands of
11    Tasers and stun guns have been sold to private citizens, who it appears may lawfully
12    possess them in 45 States.”31
13           29.       In other words, the raw number of arms and the number of jurisdictions in
14    which those arms are lawful controls. This is the best indication yet from the Supreme
15    Court of what factors are relevant in determining commonality.
16           30.       Applying those factors here, Nevada’s ban as it applies to self-built
17    handguns contradicts Heller’s holding that handguns cannot be banned. If rifles are
18    also protected by the Second Amendment, the ban on self-built rifles would contradict
19    Heller as well.
20           31.       Even limiting the analysis to self-built arms, rather than handguns
21    generally or rifles generally as Heller suggests,32 the test from the Caetano concurrence
22    suggests that self-built firearms are protected.
23                                           Jurisdictional Analysis
24           32.       It is lawful to build arms for personal use under federal law and in 44
25           30   Id. at 624, 627.
26           31   Caetano, 136 S. Ct. at 1032 (Alito, J., concurring) (quotation omitted).
27            See 554 U.S. at 624, 627 (what matters is whether the banned arms are among “the sorts of
             32

      weapons” or “of the kind” that are in common use).
28
                                                          7
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 10 of 20




 1     states, with no special restrictions. Only six states (including Nevada) and the District
 2     of Columbia regulate the manufacture of arms for personal use. This is almost identical
 3     to the jurisdictional analysis that led the Caetano concurrence to conclude that stun
 4     guns were protected arms.33
 5           33.       The federal government has never required a license to build a firearm for
 6     personal use.
 7           34.       The federal restrictions that do exist on self-manufactured arms have
 8     limited application and are aimed at firearms generally. For example, federal law
 9     forbids any person to manufacture, import, sell, ship, deliver, possess, transfer, or
10     receive any firearm if “after removal of grips, stocks, and magazines, [it] is not as
11     detectable as the Security Exemplar, by walk-through metal detectors calibrated and
12     operated to detect the Security Exemplar,”34 or if “any major component . . . when
13     subjected to inspection by the types of x-ray machines commonly used at airports, does
14     not generate an image that accurately depicts the shape of the component.”35
15           35.       Federal law also forbids any person to “assemble from imported parts any
16     semiautomatic rifle or any shotgun which is identical to any rifle or shotgun prohibited
17     from importation under” 18 U.S.C. 925(d)(3).36
18           36.       The making of a firearm that falls within the scope of the National
19     Firearms Act requires advanced approval by the Bureau of Alcohol, Tobacco, Firearms
20     and Explosives, as well as a tax payment.37
21           37.       Just recently, California, New Jersey, Connecticut, Hawaii, Rhode Island,
22     and the District of Columbia have regulated self-built firearms.
23           38.       California’s law became effective in 2018. It requires that prior to
24           33   Caetano, 136 S. Ct. at 1032 (Alito, J., concurring).
25           34   18 U.S.C. § 922(p)(1)(A).
             35
26                18 U.S.C. § 922(p)(1)(B).
             36
27                18 U.S.C. § 922(r).
             37   26 U.S.C. § 5822.
28
                                                          8
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 11 of 20




 1     manufacturing or assembling a firearm, a person must apply to the California
 2     Department of Justice for a unique serial number and permanently affix it to the
 3     firearm.38
 4           39.        New Jersey has regulated self-built arms since 2018. The State punishes
 5     with a crime in the third degree, anyone “who, with the purpose to manufacture or
 6     otherwise assemble a firearm and without being registered or licensed do so as provided
 7     in chapter 58 of Title 2C of the New Jersey Statutes, purchases or otherwise obtains
 8     separately or as part of a kit a firearm frame or firearm receiver which is not imprinted
 9     with a serial number registered with a federally licensed manufacturer or any
10     combination of parts from which a firearm without a serial number may be readily
11     manufactured or otherwise assembled, but which does not have the capacity to function
12     as a firearm unless manufactured or otherwise assembled. . . .”39
13           40.        Connecticut’s 2019 law prohibits anyone from completing the
14     manufacture of a firearm without subsequently “obtaining a unique serial number or
15     other mark of identification from the Department of Emergency Services and Public
16     Protection” and “engraving upon or permanently affixing to the firearm such serial
17     number or other mark in a manner that conforms with the requirements imposed on
18     licensed importers and licensed manufacturers of firearms.”40 Additionally, the transfer
19     of an unfinished frame or receiver must comply with regulations for transfers of pistols
20     or revolvers.41
21           41.        Under Hawaii’s 2020 law:
22
                        A person who is not licensed to manufacture a firearm
                        under section 134-31, or who is not a dealer licensed by
23                      the United States Department of Justice, shall not, for the
24                      purpose of assembling a firearm, purchase, produce with a

25           38   Cal. Penal Code § 29180(b).
             39
26                N.J. Stat. § 2C:39-9.
             40
27                Conn. Pub. Act No. 19-6 (2019).
             41   Id.
28
                                                      9
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 12 of 20




 1
                       three-dimensional printer, or otherwise obtain separately,
                       or as part of a kit:
 2
                       (1) A firearm receiver that is not imprinted with a serial
 3                     number registered with a federally licensed manufacturer;
 4                     (2) A firearm receiver that has not been provided a serial
                       number that may be registered in accordance with section
 5
                       134-3(c); or
 6                     (3) Any combination of parts from which a firearm having
 7                     no serial number may be readily assembled; provided that
                       the parts do not have the capacity to function as a firearm
 8                     unless assembled.42
 9
             42.       The District of Columbia since 2020 requires the registration of “ghost
10
       guns,”43 which it defines as “an unfinished frame or receiver.”44
11
             43.       Rhode Island, since 2020, forbids anyone to “manufacture, sell, offer to
12
       sell, transfer, purchase, possess, or have under his or her control . . . any firearm
13
       produced by a 3D printing process,” or any “firearm, including a frame or receiver, that
14
       lacks a unique serial number engraved or cased in metal alloy on the frame or receiver
15
       by a licensed manufacturer, maker, or importer under federal law or markings in
16
       accordance with 27 C.F.R. § 479.102.”45
17
             44.       There appear to be no special regulations for self-built arms for personal
18
       use in 44 states. This is similar to the facts in Caetano, in which the concurrence
19
       determined stun guns were protected arms based in part on their legality in 45 states.46
20
             45.       Even in the few jurisdictions that regulate self-built arms, some still allow
21
       them as long as they are serialized or meet some similar requirement. Nevada, by
22
       contrast, provides no such path for people to build their own arms.
23

24           42   2019 Hi. HB 2744.
25           43   D.C. Code § 7-2502.02(a)(8),
             44
26                D.C. Code § 7-2501.01(9B).
             45
27                2020 R.I. HB 7102.
             46   Caetano, 136 S. Ct. at 1032 (Alito, J., concurring) (quotation omitted).
28
                                                         10
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 13 of 20




 1                                       CONCLUSIONS
 2            46.   My research leads me to the following conclusions:
 3            47.   The building of firearms for personal use is deeply rooted in American
 4     tradition.
 5            48.   The building of firearms for personal use has been largely unregulated
 6     throughout American history.
 7            49.   The building of firearms for personal use remains a lawful Second
 8     Amendment activity in a large majority of jurisdictions across the United States.
 9            I declare under penalty of perjury that the foregoing is true and correct to the
10     best of my knowledge. Executed within the United States on July 9, 2021.
11

12
                                              __/s/Joseph G.S. Greenlee_____
                                              Joseph G.S. Greenlee
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 11
     Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 14 of 20




 1
                                        EXHIBITS

 2      Exhibit   Description
 3         1      Joseph G.S. Greenlee Curriculum Vitae
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 15 of 20




                    EXHIBIT 1
   Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 16 of 20




                                  Joseph Greenlee
       josephgreenlee@gmail.com     970-485-3303      PO Box 4061, McCall, ID 83638

                                   LEGAL EXPERIENCE

Attorney at Law: Constitutional and Appellate Law                     2014 – Present
Firearms Policy Coalition: Director of Constitutional Studies         2019 – Present
Firearms Policy Foundation: Director of Constitutional Studies        2021 – Present
Heartland Institute: Policy Advisor for Legal Affairs                 2019 – Present
Millennial Policy Center: Fellow in Constitutional Studies            2017 – 2021
Steamboat Institute: Emerging Leaders Advisory Council                2016 – 2019


                                         EDUCATION

Juris Doctor – University of Denver Sturm College of Law (2014)
Bachelor of Science – Park University (2011)


                                         ADMISSIONS

Colorado
Idaho
Colorado District Court
Maryland District Court (pro hac vice)
First Circuit Court of Appeals
Second Circuit Court of Appeals
Third Circuit Court of Appeals
Fifth Circuit Court of Appeals
Seventh Circuit Court of Appeals
Ninth Circuit Court of Appeals
Tenth Circuit Court of Appeals
Eleventh Circuit Court of Appeals
United States Supreme Court


                                     PUBLICATIONS

David B. Kopel & Joseph G.S. Greenlee, The Federal Circuits’ Second Amendment Doctrines,
61 ST. LOUIS L.J. 193 (2017)

Jonathan S. Goldstein & Joseph G.S. Greenlee, Pennsylvania’s Expanded Castle Doctrine: An
Annotated Tour of the First Five Years, 88 PA. B.A. Q. 170 (2017)

David B. Kopel & Joseph G.S. Greenlee, History and Tradition in Modern Circuit Court Cases
on the Second Amendment Rights of Young Adults, 43 S. Ill. U. L.J 119 (2018)
   Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 17 of 20




David B. Kopel & Joseph G.S. Greenlee, Federal Circuit Second Amendment Doctrines 2017–
2018, Tx. B. J. ch.7 (2018)

David B. Kopel & Joseph G.S. Greenlee, The Second Amendment Rights of Young Adults, 43
S. Ill. U. L.J 495 (2019)

David B. Kopel & Joseph G.S. Greenlee, Federal Circuit Second Amendment Developments
2018, 7 L.M.U. L. REV. 105 (2019)

Joseph G.S. Greenlee, Concealed Carry and the Right to Bear Arms, FED. SOC. REVIEW, Vol.
20 (2019)

David B. Kopel & Joseph G.S. Greenlee, The “Sensitive Places” Doctrine: Locational Limits
on the Right to Bear Arms, 13 CHARLESTON L. REV. 205 (2018)

Joseph G.S. Greenlee, The Historical Justification for Prohibiting Dangerous Persons from
Possessing Arms, 20 WYO. L. REV. 249 (2020)

Joseph G.S. Greenlee & Matthew Larosiere, Red Flag Laws Raise Red Flags of Their Own,
45 ALABAMA LAW & PSYCHOL. REV. (Forthcoming 2021)


                         AMICUS BRIEFS IN FIREARMS LAW CASES

Virginia Duncan, et al. v. Xavier Becerra
Ninth Circuit Court of Appeals

Michael Cargill v. Merrick B. Garland, et al.
Fifth Circuit Court of Appeals

Joshua Wade v. The Board of Regents of the University of Michigan
Supreme Court of Michigan

United States v. Antonio Francisco Gutierrez
Supreme Court of Idaho

Kenneth E. Flick v. Robert M. Wilkinson
Supreme Court of the United States

Maryland Shall Issue, Inc., et al. v. Lawrence Hogan
Supreme Court of the United States

New York State Rifle & Pistol Association, Inc., et al. v. Keith M. Corlett
Supreme Court of the United States

United States of America v. Israel Torres
Supreme Court of the United States


                                                2
   Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 18 of 20




Association of New Jersey Rifle & Pistol Clubs, Inc., et al. v. Attorney General New Jersey, et
al.
Third Circuit Court of Appeals

Kim Rhode, et al. v. Xavier Becerra
Ninth Circuit Court of Appeals

Zoie H. v. State of Nebraska
Supreme Court of the United States

William Drummond, et al. v. Township of Robinson, et al.
Third Circuit Court of Appeals

George K. Young, Jr. v. State of Hawaii, et al.
Ninth Circuit Court of Appeals

State of Vermont v. Max Misch
Supreme Court of Vermont

Raymond Holloway, Jr. v. William P. Barr, et al.
Third Circuit Court of Appeals

United States of America v. Israel Torres
Ninth Circuit Court of Appeals

Association of New Jersey Rifle & Pistol Clubs, Inc., et al. v. Attorney General New Jersey, et
al.
Third Circuit Court of Appeals

Steven Rupp, et al. v. Xavier Becerra
Ninth Circuit Court of Appeals

Brian Kirk Malpasso, et al. v. William M. Pallozzi, et al.
Supreme Court of the United States

David Seth Worman, et al. v. Maura T. Healey, et al.
Supreme Court of the United States

Damien Guedes, et al. v. Bureau of Alcohol, Tobacco, Firearms and Explosives, et al.
Supreme Court of the United States

Jorge L. Medina v. William P. Barr
Supreme Court of the United States

Virginia Duncan, et al. v. Xavier Becerra
Ninth Circuit Court of Appeals




                                                  3
   Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 19 of 20




Remington Arms Co., LLC, et al. v. Donna L. Soto, et al.
Supreme Court of the United States

Mark Cheeseman v. John Polillo, et al.
Supreme Court of the United States

United States of America v. Raphael Hunt-Irving
Third Circuit Court of Appeals

Raymond Holloway, Jr. v. William P. Barr, et al.
Third Circuit Court of Appeals

Lisa M. Folajtar v. William P. Barr, et al.
Third Circuit Court of Appeals

National Association for Gun Rights, Inc., et al. v. Jared S. Polis
Colorado Supreme Court

The People of the State of Illinois v. Vivian Claudine Brown
Supreme Court of Illinois

New York State Rifle & Pistol Association, Inc., et al. v. City of New York, New York, et al.
Supreme Court of the United States

Ivan Pena, et al. v. Martin Horan, Director, California Department of Justice Bureau of
Firearms
Supreme Court of the United States

Fredric Russell Mance, Jr., et al. v. Matthew G. Whitaker, Acting U.S. Attorney General, et
al.
Supreme Court of the United States

Maryland Shall Issue, Inc., et al. v. Lawrence Hogan, et al.
Maryland District Court

David Seth Worman, et al. v. Charles D. Baker, et al.
First Circuit Court of Appeals

Lori Rodriguez, et al. v. City of San Jose, et al.
Ninth Circuit Court of Appeals

John Teixeira, et al. v. County of Alameda, et al.
Supreme Court of the United States

Rocky Mountain Gun Owners, et al. v. John W. Hickenlooper
Colorado Court of Appeals




                                                 4
   Case 3:21-cv-00268-MMD-WGC Document 40-1 Filed 07/09/21 Page 20 of 20




Virginia Duncan, et al. v. Xavier Becerra
Ninth Circuit Court of Appeals

Stephen V. Kolbe, et al. v. Lawrence J. Hogan, Jr., et al.
Supreme Court of the United States

John Teixeira, et al. v. County of Alameda, et al.
Ninth Circuit Court of Appeals (en banc)


                                      COURT CITATIONS

Pena v. Lindley, 898 F.3d 969, 1004 n.17 (9th Cir. 2018) (Bybee, J., concurring in part and
dissenting in part)

New York State Rifle & Pistol Ass’n, Inc. v. City of New York, New York, 140 S. Ct. 1525,
1541 (2020) (Alito, J., joined by Gorsuch and Thomas, JJ., dissenting)

Chiafalo v. Washington, 140 S. Ct. 2316, 2325 (2020)

Ass’n of New Jersey Rifle & Pistol Clubs Inc. v. Attorney Gen. New Jersey, 974 F.3d 237, 270,
274 & n.18 (3d Cir. 2020) (Matey, J., dissenting)

State v. Weber, 2020-Ohio-6832, ¶ 89, 163 Ohio St. 3d 125, 151, 168 N.E.3d 468, 490

State v. Roundtree, 2021 WI 1, ¶130, 395 Wis. 2d 94, 156, 952 N.W.2d 765, 795

Young v. Hawaii, 992 F.3d 765, 796 (9th Cir. 2021) (en banc)

NRA of Am., Inc. v. Swearingen, No. 4:18cv137-MW/MAF, 2021 U.S. Dist. LEXIS 117837
(N.D. Fla. June 24, 2021).


                     CONTINUING LEGAL EDUCATION PRESENTATIONS

   1. Annual National Firearms Law Seminar
       05/20/2016

   2. Regulating Arms Under the Second Amendment and Colorado Constitution
       Colorado Bar Association
       03/21/2017

   3. TexasBarCLE - Firearms Law: What Every Texas Lawyer Needs to Know
       Texas Bar Association
       09/20/2018




                                               5
